BRICKELL, C. J
On the 25th of July, 1892, the appellee, Henderson, recovered judgment in the circuit court of Talladega, founded on contract, against the appellant Crane, for the sum of $218.40 damages, besides costs. On the 29th of May, 1895,'Henderson made affidavit, that the appellant, the Pullman Palace Oar Company, a corporation, was supposed to be indebted to Crane, and praying process of garnishment to obtain satisfaction of the judgment. A garnishment was issued and was served on June 11, 1895. At the ensuing term of the circuit court, the Car Company filed an answer denying all indebtedness to Crane. Thereupon, Henderson demanded an oral examination of the garnishee. On a subsequent day of the term, the garnishee not having appeared and submitted to’ an oral examination, a conditional judgment was rendered against-the garnishee. Notice of the'judgment having been served, at the next term, the garnishee appeared and filed an answer in writing, and "'offering to submit to an oral examination. On the oral examination of the agent of the garnishee, by whom the answer in writing was made, it appeared that at the service of the garnishment, Crane was in the employment of the garnishee at a salary of $75 per month, payable according to the.time he actually worked, on the 12th day of the succeeding month ; there was no agreement as to the duration of the service ; either party could terminate it ;at pleasure ; it continued until the time of the examination, and the salary after the service of the garnishment, amounted in the aggregate to $556.93, which had been .paid to him. Crane intervened, claiming .the entire amount as exempt. On motion of the appellee, the claim of exemption was stricken from the file, as to the sums due and paid by the garnishee after the service of the garnishment and before the oral answer, and for these sums there was judgment rendered against the garnishee. The validity of the claim of exemptions *107was not contested, nor was it shown that Crane had notice of the pendency of the garnishment, prior to the filing of the claim of exemption.
The statute recognizes and affirms the. right of ,a debtor to claim an exemption of money or choses in action, or other thing, a creditor is proceeding to subject by garnishment; and the mode of making the claim, the statute prescribes.—Code of 1886,§ 2533. The claim which was interposed in this case, in all things corn formed to the requirements of the statute, casting upon the appellee the duty of contesting its validity, .unless he was relieved from the duty, by reason of the payments made to the defendant by the garnishee, after service of the garnishment, and before the oral examination of the garnishee. The statute,now affirms that which, prior to its enactment, had been . declared by judicial decision, that the claim of exemption must be interposed before judgment.of condemnation, if the defendant has notice of the garnishment, and provides the mode of giving him notice. If the notice is not given, the judgment of condemnation will not impair or affect his right of exemption. The proceedings are in fieri, until the rendition of the judgment of condemnation, subject to be arrested by the filing of the claim of exemption. "When that is filed, conforming to the requirements of the statute, without a contest of its validity, the plaintiff cannot proceed further — he cannot obtain a judgment of condemnation.—Roden & Co. v. Brown, 103 Ala. 324. The service of the garnishment, created an inchoate lien on the debt due, or to become due under the existing contract between the defendant and garnishee ; and any payments the garnishee subsequently made the defendant, were made at the peril of loss, if the appellee succeeded in obtaining a judgment of condemnation, but that was the only peril incurred. If that judgment was not obtained, the payments worked no injury to the appellee, nor could they enlarge his right to the judgment of condemnation. The argument in support of the rulings of the court below is, that the payments operated pro tanto, a satisfaction of the debt of the garnishee as between him and the defendant, and to that extent there was not a debt or demand on which the claim of exemption could operate ; but as to the ap*108pel'lee, the payments were invalid by reason of the lien acquired by the prior service of the garnishment. The lien was inchoate ; it was dependent for all continuing efficacy on the rendition of the judgment of condemnation. As between the creditor and the defendant, there cannot be a debt the creditor may subject, which the deféndant cannot claim as exempt. The right of exemption is coexistent and concurrent with the liability of property of any species, pursued by legal process for its subjection to the payment of debts.—Boylston v. Rankin, 114 Ala. 408. A judgment of condemnation, notice of the garnishment not having been given the defendant, the statute will not permit to impair or affect the claim of exemption. And the rights of the defendant to an exemption are not to be impaired by transactions between him and the garnishee, while the proceedings are in fieri, superinduced by the neglect of the plaintiff to give prior notice of the garnishment. The claim of exemptions having been interposed before the judgment of condemnation, and its validity not having been contested, the plaintiff could not proceed further with the garnishment. There are other minor, unimportant questions presented by the assignments of error, this conclusion renders it unnecessary to consider.
The judgment of the court below must be reversed, and a judgment rendered discharging the garnishee, and the appellee must pay the costs in the court below, and the costs of appeal.